                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

        Ricky Donell Abner,           )              JUDGMENT IN CASE
                                      )
             Petitioner,              )                3:21-cv-00379-MR
                                      )               3:01-cr-00125-MR-1
                 vs.                  )
                                      )
                USA,                  )
             Respondent.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 2, 2021 Order.

                                               August 2, 2021




         Case 3:21-cv-00379-MR Document 3 Filed 08/02/21 Page 1 of 1
